Opinion of the Court.

Chief Judge.
The two errors assigned in the record inter alia not inserted upon are,
First. That the County Court, in their judgment for the plaintiff, exceeded his demand.
Upon this point the Court are clearly of opinion, that the County Court were correct in adding to the sum demanded by the plaintiff in his declaration the sum of one dollar and thirty-nine cents, which appears by computation to. have been merely the interest which accrued from the date of the last charge in the account to the time of rendering the judgment,
The statute of the 23d of February, 1797, entitled, an act relating to actions of account, can only control actions of book account originally commenced before the County Court.
Vermont stat. vol. 1. p. 73.
The second error assigned is, that the County Court, upon the default’s being taken, omitted to appoint an auditor or auditors to examine and adjust the book accounts between the parties.
The Court are decidedly of opinion, that the statute of the 23d of February, 1797, entitled, an act relating to actions of account, can only control actions of book account, originally commenced before the County Courts; that when an action of book account is commenced before a Justice of the Peace, the Justice, or the Jury if a Jury should be impanelled, must audit the accounts under the provisions of the 12th and 16th sections of the act defining the powers of Justices of the Peace within this State; and upon appeal to the County Court, entry and default, it is the duty of the County Court to audit the book account, which they may at their discretion do by themselves or by another or others, not being restricted by the statute of the 23d of February, 1797, which does not extend to actions on book account, within the jurisdiction, and appealed from a Justice’s Court, but according to the provision of the 54th section of the judiciary bill, which provides, “ that when judgment shall be rendered by default or on demurrer, in any Court in this State, the Judges of such Court shall have full power, by themselves, by the Jury in Court, the report of the clerk, or the report on oath of one or more judicious person or persons, to be appointed as an inquest by the Court to ascertain the sum due, and award execution thereon accordingly.”
Let judgment therefore be entered, that the Court having inspected the record, find that there is no *44error therein, and that the judgment of the County Court be affirmed, with additional damages and costs.
Chauncey Lang don, for plaintiff in error.
Israel Smith and Samuel Prentice, for defendant.